Citation Nr: 0834672	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  04-31 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right leg and foot.  

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left leg and foot.  

3.  Entitlement to an increased (compensable) rating for 
epidermophytosis pedis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2007, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purpose of such remand 
was to permit the AMC to conduct specified development and 
upon its completion of the requested actions, the case has 
been returned to the Board for further review.  

Based on the veteran's prior request, his appeal was 
previously advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c), and following 
its return from remand, expedited consideration has been 
afforded.  

Notice is taken that the Board received additional evidence 
in July 2008 regarding matters herein at issue.  On that 
basis, the veteran was contacted in writing in August 2008 
and asked whether he wished to waive initial review by the RO 
or AMC of that evidence.  In response, the veteran provided a 
written statement, received by the Board in September 2008, 
in which he waived his right to have the evidence reviewed 
initially by the RO or AMC and requested that the Board 
proceed to adjudicate the issues before it.   


FINDINGS OF FACT

1.  The veteran's service-connected peripheral neuropathy of 
the right leg and foot and of his left leg and foot is 
currently manifested by not more than mild incomplete 
paralysis of the sciatic nerve affecting each lower 
extremity.  

2.  The veteran's service-connected epidermophytosis pedis is 
currently manifested by lesions that more nearly approximates 
five percent of the entire skin surface, primarily the 
toenails and parts of the feet; there is no showing that such 
disorder affects more than five percent of the entire body or 
exposed areas, entails disfigurement or scarring, or requires 
use of intermittent systemic therapy, such as corticosteroids 
or other immunosuppressive drugs, for a total duration of 
less than six weeks during any prior 12-month period.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for peripheral neuropathy of the right 
leg and foot have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic 
Code 8520 (2007).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for peripheral neuropathy of the left 
leg and foot have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic 
Code 8520 (2007).

3.  The criteria for a 10 percent rating, but no more than 10 
percent, for epidermophytosis pedis have been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.118, Diagnostic Code 7813 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was previously remanded by the 
Board in July 2007 so that initial development and 
adjudication could be undertaken with respect to the issues 
on appeal.   All of the actions previously sought by the 
Board through its prior development request appear to have 
been completed to the extent possible.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).  The veteran does raise 
objections as to a VA medical examination performed on remand 
to evaluate his service-connected peripheral neuropathy.  
Specifically, he alleges that such examination was inadequate 
as it was conducted by a non-specialist and, also, that the 
VA examiner was preoccupied by the veteran's advancing age in 
assessing the severity of his neuropathy.  In response, the 
Board notes that the record indicates that the veteran was 
afforded a peripheral nerves examination by a VA physician in 
February 2008.  It does not indicate whether such examination 
was performed by a neurologist, and it is significant that 
the Board did not direct the AMC to have a neurologist 
examine the veteran.  Also, such examination appears to have 
been conducted according to the VA's established protocol for 
peripheral nerve evaluations and there is no indication that 
the VA examiner was influenced by the veteran's age in 
determining the current severity of his neuropathy.  To that 
end, the veteran's contentions as to non-compliance with the 
terms of the remand are found to be without merit.   

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the veteran-appellant to substantiate and complete 
his claims, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through the VCAA letters of December 2003, April 2004, August 
2007, and January 2008.  Although no longer required, he was 
thereby notified that he should submit all pertinent evidence 
in his possession and he was afforded notice pursuant to the 
holding in Dingess-Hartman.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice was provided to the 
veteran-appellant prior to each of the RO's initial decisions 
in February 2004 and October 2005 relative to the issues 
involving dematophytosis and neuropathy, respectively.  Full 
VCAA notice, specifically that pertaining to the Court's 
holding in Dingess/Hartman, was not so furnished, in 
contravention of Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The Board takes notice of the fact that the record in this 
instance demonstrates that full VCAA notice was effectuated 
prior to the issuance of the May 2008 supplemental statement 
of the case by the AMC.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of a supplemental statement of the case 
to cure timing of a notification defect).  Moreover, a 
factual predicate for the assignment of initial ratings for 
peripheral neuropathy of each lower extremity or a 
compensable evaluation for epidermophytosis pedis is lacking.  
Sanders, supra (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  On 
that basis, and in the absence of any allegation of prejudice 
by or on behalf of the veteran, the Board cannot conclude 
that any defect in the timing or substance of the notice 
provided affected the essential fairness of the adjudication, 
and, thus, the presumption of prejudice is rebutted.  Id.

For an increased rating claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code (DC) under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant. Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 5-6.

In this case, with respect to the claims for higher initial 
ratings for the veteran's peripheral neuropathy of the legs 
and feet, since they are downstream issues from that of 
service connection, Vasquez notice is not required.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).  In Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007), the Court held that when VA has granted a 
service connection claim and the veteran thereafter in his 
notice of disagreement challenges the rating assigned, as 
here, a duty to provide VCAA notification as to the higher 
rating issue does not attach because the higher rating 
challenge does not technically constitute a "claim," which 
would trigger VCAA notice duties.  Dunlap, supra , at 117 
(holding that "[w]hen [the claimant] filed his notice of 
disagreement after his service-connection award, his claim 
had been more than substantiated, and section 5103(a) 
[notice] was no longer required").  In Goodwin v. Peake, 22 
Vet. App. 128, the Court reaffirmed its holding in Dunlap by 
reiterating "where a claim has been substantiated after the 
enactment of the VCAA, [the veteran] bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  Although Goodwin dealt 
with an earlier effective date claim, the Board notes that 
the establishment of a disability rating is also a downstream 
element. 

As to the remaining claim on appeal, entitlement to an 
increased (compensable) rating for epidermophytosis pedis, 
the veteran has not received VCAA notice specifically 
tailored to comply with Vasquez-Flores.  And, as mentioned, 
in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that this type of notice error is 
presumed prejudicial and that it is incumbent upon VA, not 
the veteran, to show why the error is nonprejudicial, i.e., 
harmless.  VA can show the error is harmless by demonstrating 
why it does not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non- prejudicial."  Vazquez-Flores, 
supra.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because, 
aside from the fact that the diagnostic criteria used to rate 
the veteran's epidermophytosis pedis were provided to him in 
the statements of the case and/or supplemental statements of 
the case, the veteran through his representative has 
demonstrated actual knowledge of applicable rating criteria 
in the arguments advanced in support of the veteran's claim.  
Accordingly, the veteran is deemed to have the requisite 
actual knowledge of the evidence needed to support his claim 
for an increased rating for epidermophytosis pedis.

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes various 
examination and treatment records compiled during post-
service years by VA and non-VA sources.  In addition, the 
veteran has been afforded multiple VA medical examinations 
during the course of the instant appeal as to each such 
disability, findings and opinions from which are shown to be 
comprehensive in scope and otherwise detailed.  As the record 
is deemed to be adequate to permit the Board to fairly and 
accurately adjudicate each of the issues presented by this 
appeal, the Board may proceed to adjudicate the merits of 
such claims without remand for additional action.   38 C.F.R. 
§§ 3.326, 3.327 (2007).

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

Notice is taken that in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that "staged ratings are appropriate 
for an increased-rating claim when the factual findings shown 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  The 
Court found no basis for drawing a distinction between 
initial ratings and increased- rating claims for applying 
staged ratings.  

Initial Ratings in Excess of 10 Percent for Peripheral 
Neuropathy of Each Lower Extremity

Service connection for peripheral neuropathy of the right leg 
and foot and of the left leg and foot was granted by RO 
action in October 2005.  At that time, 10 percent ratings 
were assigned for each affected lower extremity under DC 8520 
on the basis of mild incomplete paralysis of the sciatic 
nerve.  Such ratings were made effective from March 3, 2004.  
Given that the veteran timely appealed the initial ratings 
assigned in October 2005, the holding in Fenderson v. West, 
12 Vet. App. 119 (1999) is applicable.  Under Fenderson, at 
the time of an initial rating, separate or "staged" ratings 
may be assigned for separate periods of time based on the 
facts found.  

Regarding evaluation of neurological disabilities, and more 
specifically, peripheral nerve disorders, 38 C.F.R. § 4.124a 
sets forth the relevant criteria.  Pertinent to the instant 
case, pursuant to DC 8520, which sets forth the rating 
criteria for sciatic nerve disorders, a veteran will receive 
respective ratings of 10, 20, 40 or 60 percent for mild, 
moderate, moderately severe or severe (with marked muscular 
atrophy) incomplete paralysis from this nerve.  38 C.F.R. 
§ 4.124a, DC 8520.  A maximum 80 percent evaluation will be 
awarded for complete paralysis of the sciatic nerve 
manifested by the foot dangling and dropping, no active 
movement possible of muscles below the knees, and flexion of 
the knee weakened or (very rarely) lost.  Id.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement, and when there is bilateral 
involvement, the VA adjudicator should combine the ratings 
for the peripheral nerves, with application of the bilateral 
factor. 

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that for moderate incomplete 
paralysis.  38 C.F.R. § 4.123 (2007).  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2007).

It is alleged by the veteran that ratings in excess of 10 
percent are in order, based on pain and numbness of his legs 
and feet.  He reports being unable to walk more than 50 feet 
and cannot drive more than five miles in his car.  In support 
of higher initial ratings, he submits a variety of medical 
records compiled prior to the date service connection for 
peripheral neuropathy was established.  Among such evidence 
is a November 1975 statement from an attending VA physician 
indicating that the veteran had painful feet due to severe 
neuropathy and was unable to bear weight without pain.  The 
same physician reiterated the comments offered in his 
November 1975 statement in an undated note to the Social 
Security Administration.  

The veteran's peripheral neuropathy was evaluated by way of a 
VA medical examination in July 2004.  At that time, the 
veteran reported a multi-year history of pain, burning, and 
tingling of his feet, which were rendered worse with walking.  
On clinical evaluation, the veteran walked with a mildly 
antalgic gait.  Ankle reflexes were absent and there were one 
plus knee reflexes.  The toes were downgoing and there was 
noted to be some diminution of position and vibratory sense 
in the feet.  In the opinion of the examiner, there was mild 
peripheral neuropathy of many years, most likely related to 
Isoniazid therapy for prior tuberculosis.  

Outpatient notes in July 2006 reflect an assessment of distal 
lower extremity neuropathy.  At that time, the veteran's 
imbalance was attributed to his neuropathy and the effects of 
aging.  Outpatient evaluation in May 2007 disclosed the 
existence of multifactorial left leg pain and numbness.  In 
June 2007, the veteran complained of falling due to 
imbalance; the assessment was possible cervical myelopathy.  

Further VA peripheral nerve evaluation was undertaken in 
February 2008, when the veteran complained of pain and 
numbness from the thigh to the feet.  On sensory evaluation, 
there was normal vibratory sense of the right lower 
extremity, with decreased light touch.  Of the left lower 
extremity, there was decreased light touch with absent 
position sense.  No pain was noted on either the right or 
left side, nor was the affected nerve identified.  Knee 
reflexes were two plus and the Babinski reflex was normal, 
bilaterally.  The left ankle reflex was two plus; the right 
ankle reflex was three plus.  No muscle atrophy or abnormal 
muscle tone or bulk was present.  No function of any joint 
was noted to be affected.  Gait and balance were found to be 
normal.  Nerve conduction studies in July 2006 were reported 
to show bilateral tibial motor nerve conduction velocity and 
bilateral sural sensory nerves latency to be normal, with low 
amplitudes, although the study was considered to be 
borderline, with a determination as to whether peripheral 
neuropathy was involved to be accomplished through clinical 
assessment.  The diagnosis was of peripheral neuropathy of 
both lower extremities, without nerve dysfunction.  The 
veteran's ability to perform chores, shopping, recreation, 
and traveling was moderately impaired as a result, with there 
being a mild impairment as to exercise.  No impairment 
involving sports, feeding, bathing, dressing, grooming, or 
toileting was indicated.   

In May 2008, the veteran was evaluated on an outpatient basis 
by VA.  Various disorders were then in evidence, inclusive of 
severe peripheral vascular disease.  Prior records reference 
a left femoral-popliteal bypass and implantation of a stent; 
records recorded thereafter indicate that claudication was 
found to be associated with the veteran's vascular disease.  
In July 2008, the veteran was seen in the emergency room at a 
VA facility for evaluation of complaints of swelling of the 
legs.  The pertinent assessment was of lower extremity 
swelling likely secondary to venous insufficiency.  

By virtue of the 10 percent ratings assigned, the RO has 
conceded the existence of mild incomplete paralysis of the 
sciatic nerve.  Thus, the question presented by this appeal 
is whether a greater degree of incomplete paralysis or even 
complete paralysis is shown by the evidence.  The veteran has 
offered evidence from November 1975 and through an undated 
note compiled by an attending physician that his neuropathy 
was severe, but that characterization of the degree of its 
severity is not otherwise borne out by the evidence on file, 
including but not limited to the VA examiner's statement in 
July 2004 that the veteran's neuropathy was not more than 
mild in degree.  It, too, is significant that the time frame 
for rating of the disorders in question does not date to 
November 1975, but extends only from March 3, 2004, the date 
service connection was established, to the present.  

VA examination in 2004 showed the veteran's peripheral 
neuropathy to be mild, and further VA examination in 2008 
revealed no nerve dysfunction, atrophy, pain, or related gait 
impairment.  The primary manifestation was that of a sensory 
disturbance involving a bilateral diminution in light touch 
and absent position sense of the left lower extremity.  Prior 
nerve conduction testing conducted in 2006 was normal in 
terms of tibial motor and sural sensory nerve involvement, 
notwithstanding low amplitudes and, on that basis, cannot 
reasonably be found to be supportive of a higher initial 
rating.  On that occasion, some impairment to daily 
activities was indicated, particularly in terms of performing 
chores, shopping, recreational activities, and traveling, but 
those impairments are found to be adequately compensated by 
the currently assigned 10 percent ratings.  It, too, is 
noteworthy that the veteran's lower extremities are adversely 
affected by nonservice-connected peripheral vascular disease 
that is of severe proportions and that is productive of 
significant manifestations, including pain and numbness, and 
for which VA compensation is not payable, unless its 
manifestations cannot reasonably be differentiated from those 
involving peripheral neuropathy.  Mittledider v. West, 11 
Vet. App. 181, 182 (1998).  While pain and numbness are 
attributable to nonservice-connected vascular disease and the 
disabilities at issue, any indicated gait disturbance and leg 
or foot swelling are manifestations associated with the 
nonservice-connected entity and for which VA compensation is 
not payable.  

In all, the evidence developed in connection with the 
veteran's claim for increase of December 2002 fails to 
identify objectively the existence of more than mild 
incomplete paralysis of the sciatic nerve affected each lower 
extremity.  As such, the veteran's contentions as to an 
increased level of severity of his bilateral peripheral 
neuropathy beyond that contemplated by the currently assigned 
10 percent ratings are uncorroborated.  Inasmuch as a 
preponderance of the evidence is against the veteran's claims 
for initial ratings in excess of 10 percent for peripheral 
neuropathy of the right leg and foot, denial of the benefits 
sought through the instant appeal is required.  Fenderson, 
supra; see also, e.g., Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Claim for Increase:  Epidermophytosis Pedis

Service connection for epidermophytosis pedis was established 
by RO action in January 1959.  At that time, a 0 percent 
evaluation was assigned under DC 7813 and that rating has 
remained in effect ever since.  In connection with the 
veteran's claim for increase filed in December 2003, he 
alleges, in essence, that his epidermophytosis pedis has 
increased in severity and constitutes a compensable 
disability.  

Dermatophytosis is evaluated under DC 7813.  38 C.F.R. § 
4.118, DC 7813. Under DC 7813, rating is to be undertaken for 
disfigurement of the head, face, or neck under DC 7800; for 
scars under DCs 7801, 7802, 7803, 7804, or 7805; or 
dermatitis under DC 7806, depending on the prominent 
disability.  Id.  Given that the veteran's epidermophytosis 
is foot-based, there is no basis for evaluation of the 
disability at issue pursuant to disfigurement of the head, 
face, or neck under DC 7800.  

Scars, other than of the head, face, or neck, that are deep 
or cause limitation of motion, and which cover an area or 
areas exceeding six square inches are 10 percent disabling; 
where covering an area or areas exceeding twelve square 
inches, a 20 percent rating is assignable.  38 C.F.R. 
§ 4.118, DC 7801.  Scars, of other than the head, face, or 
neck, that are superficial and that do not cause limited 
motion, are 10 percent disabling if covering an area or areas 
of 144 square inches or more.  38 C.F.R. § 4.118, DC 7802.  
Superficial, unstable scars are 10 percent disabling.  38 
C.F.R. § 4.118, DC 7803.  Superficial scars that are painful 
on examination are 10 percent disabling.  38 C.F.R. § 4.118, 
DC 7804.  Finally, other scars are to be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DC 7805.

With respect to the dermatitis criteria, a 0 percent rating 
is assignable where less than five percent of the entire body 
or exposed areas are affected and no more than topical 
therapy was required in the past 12-month period.  38 C.F.R. 
§ 4.118, DC 7806.  A 10 percent rating requires at least five 
percent, but less than 20 percent, of the entire body or 
exposed areas to be affected, or use of intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12- month period.  Id.  The 30 percent rating 
requires 20 to 40 percent involvement of the entire skin 
surface of the body or exposed areas to be affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for six weeks or more 
during the previous 12-month period.  Id.

Evidence of file includes the report of a VA skin examination 
conducted in January 2004, at which time the veteran reported 
receiving skin creams from the VA's dermatology clinic to 
relieve severe itching.  Other complaints included burning 
and stinging and an inability to walk more than 50 feet 
because of foot discomfort.  The percentage of the exposed 
area affected was found to be three percent, and no scarring 
or significant disfigurement was found by the examiner to be 
present.  Changes involving onychomycosis with nails which 
were brittle and hypertrophic and with material heaped up 
underneath the toenails were in evidence.  On the soles of 
the feet, there were changes of dermatophytosis with 
thickening and scaling.  Corns and plantar warts were also 
present, but the interdigital areas were free of lesions.  
One color photograph of the veteran's feet was taken and 
associated with the examination report.   

On a VA medical examination in June 2006, all of the 
veteran's toenails were found to be thickened, distorted, and 
there was crumbling of the nail plates.  Other signs of tinea 
pedis were lacking and it was noted that the interdigital 
webbings were clear.  No scaling was present, but there was 
hypokeratosis of the plantar surface of the skin of the 
distal phalanx on the right of the third toe, right foot.  
Minimal scaling of the left foot at the base of the great toe 
was indicated.  In the opinion of the examiner, tinea pedis 
affecting the toenails was mild.  The examiner further noted 
that the veteran had been treated in the dermatology clinic 
for a separate problem for which Pramosone lotion had been 
prescribed.  A color photograph was taken and associated with 
the report.  

VA treatment records indicate various dermatological 
complaints, with an entry in April 2006 showing that medical 
assistance had been sought for itching of the legs and feet.  
Examination revealed lesions of the skin and feet, with mild, 
crusting excoriations, but no signs of infection.  The 
assessments were of xerosis and pruritus.  When evaluated in 
August 2006, long thick toenails, which were discolored and 
with subungual debris, were observed.   

The record reflects the presence of neither disfigurement nor 
scarring in association with the veteran's service-connected 
epidermophytosis pedis, and, as such, rating on that basis is 
not warranted.  Under the dermatitis criteria, the 10 percent 
rating necessitates that at least five percent, but less than 
20 percent, of the entire body or exposed areas to be 
affected, or there must be use of intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six weeks during the 
past 12-month period.  Here, the degree to which the exposed 
areas are affected more nearly approximates five percent of 
the entire skin surface.  There is no medical evidence of 
more than 5 percent involvement, nor is there indication that 
use of systemic therapy has been needed during the period of 
time in question for management of the veteran's 
epidermophytosis pedis.  The topical lotions prescribed by 
VA, even if it were to be assumed that they were for 
management of the disorder in question, did not encompass 
systemic therapy, such as corticosteroids or 
immunosuppressive drugs.  The Board finds that, with 
consideration of 38 C.F.R. § 4.7, the criteria for a 10 
percent rating are met.  The criteria for the assignment of a 
rating in excess of 10 percent are not shown to have been 
met.  As to the question of whether a rating in excess of 10 
percent is warranted, the Board has also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim for a rating in excess of 10 percent at any point 
during the period of time in question, such doctrine is not 
for application to this aspect of the appeal.  Ortiz, 
Gilbert, supra.  





ORDER

An initial rating in excess of 10 percent for peripheral 
neuropathy of the right leg and foot is denied.  

An initial rating in excess of 10 percent for peripheral 
neuropathy of the left leg and foot is denied.  

A rating of 10 percent for epidermophytosis pedis, but no 
more than 10 percent, is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


